Exhibit 10.12
(HSBC LOGO) [b70345tib7034501.gif]
Ref:
Ref: Global Banking — Consumer and Retail Group (Level 18)
Strictly Private & Confidential
The Talbots Inc
The Talbot’s Group, Limited Partnership
c/o 175 Beal Street
Hingham MA 02043-9982
USA

         
     Attn:
  Mr Edward L Larsen   21 April 2008
 
  Chief Financial Officer and Treasurer    

Dear Mr Larsen
Re : Withdrawal of Banking Facilities
Further to our recent discussions, and to our withdrawal letter dated 8
April 2008, we are pleased to confirm that your proposed changes to the
reduction schedule are acceptable to us. Thus, the following reduction schedule
will become effective immediately upon our receipt of your acknowledgement of
this letter:
Uncommitted Import Letter of Credit Facility

          Amount         Outstanding   Previous Limit   New Limit
USD43,253,935.61
  USD60,000,000.-   USD60,000,000.-*

 
* This Uncommitted Import Letter of Credit Facility Limit will be reduced to
USD40,000,000.- on 9 June 2008, USD20,000,000.- on 8 July 2008 and be cancelled
on 8 August 2008.
Any further advances we may approve will be considered on a case by case basis
and will be at our absolute discretion.
The amounts currently outstanding, and any further advances we may grant from
time to time, will remain subject to our customary overriding right of repayment
upon demand and will continue to be subject to any security held by ourselves.
Nothing in this letter should be construed as waiving any of our rights all of
which we hereby expressly reserve.
The Hongkong and Shanghai Banking Corporation Limited
Hong Kong Main Office: 1 Queen’s Road Central, Hong Kong
Tel: 2822 1111 Fax:
Telex: 73205 HSBC HK Telegrams: Hongbank Hongkong
Web: www.hsbc.com.hk





--------------------------------------------------------------------------------



 



(HSBC LOGO) [b70345tib7034501.gif]
Ref:
Please acknowledge your acceptance of the abovementioned arrangements by signing
the duplicate of this letter and returning it to us. Should we not receive your
acknowledgement by 5 May 2008, the reduction schedule set out in our previous
letter of 8 April 2008 will continue to apply.
Yours faithfully

         
 
  /s/ Oliver Jones
Oliver jones
Regional Relationship Manager
   

ACKNOWLEDGEMENT

The Talbots Inc hereby acknowledges its acceptance of the reduction schedule and
other arrangements set out in this letter.

         
 
  /s/ Edward L. Larsen    
 
            Signed for and on behalf of The Talbot Inc by its Authroised
Signatory
 
       
 
  Edward L. Larsen    
 
       
 
  Name    
 
       
 
  Sr. VP & CFO    
 
       
 
  Title    
 
       
 
  April 24, 2008    
 
       
 
  Date    

The Hongkong and Shanghai Banking Corporation Limited
Hong Kong Main Office: 1 Queen’s Road Central, Hong Kong
Tel: 2822 1111 Fax:
Telex: 73205 HSBC HK Telegrams: Hongbank Hongkong
Web: www.hsbc.com.hk

